DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	Claims 7-17 and 24-26 are pending upon entry of amendment filed on 4/12/21.  

Previously withdrawn claims 24-26 are rejoined herein.

3.	In light of Applicant’s amendment to the claims filed on 4/21/21, the rejections of record have been withdrawn.  

The currently amended claims limit treatment method to breast cancer and the quantity of protein and supernatant volume are between 6mg to 10mg of protein composition per kg of the subject weight.

4. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 7-17 and 24-26 are allowed.

In light of Applicant’s amendment to the claims filed on 4/12/21, the rejections of record have been withdrawn.  

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the methods disclosed in the most pertinent prior art of record (Convit et al., Clin. Trans. Onco., 2015, vol. 17, pp. 884-887) in animal studies are not identical to the examples of the specification of the instant application.  The preparation of the immunogenic composition in Example 3 uses 2 times less than that of the prior art of record..  

5.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

6.	      Any inquiry concerning this communication or earlies communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176. The examiner can normally be reached on Mon-Fri, 8:30-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 21, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644